Judgment, Supreme Court, New York County (Felice Shea, J.), rendered January 2, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, to run concurrently with a sentence imposed in an unrelated case, unanimously reversed, on the law, and the judgment vacated.
Following indictment in this case, defendant’s waiver of indictment and plea to a count interposed by Superior Court Information, rather than Grand Jury action, contravenes the unequivocal direction of CPL 195.10 and must therefore be nullified (People v Boston, 75 NY2d 585, 586-587). Thus, as the People concede, defendant’s guilty plea herein must be set aside and his conviction vacated. Concur—Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.